United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1200
                                   ___________

Christopher Collins,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Missouri Electric Cooperatives          *
Employees Credit Union,                 * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 5, 2008
                                Filed: August 11, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this pro se action against the Missouri Electric Cooperatives Employees
Credit Union (MECECU), brought pursuant to the Electronic Fund Transfer Act
(EFTA), 15 U.S.C. §§ 1693-1693s, Christopher Collins appeals the district court’s1
adverse grant of summary judgment on one of his claims, the court’s denial of his
motion for judgment as a matter of law on another claim, and the court’s failure to



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
award damages on his two successful claims. For the reasons stated, we affirm in part,
vacate the judgment, and remand the case for further proceedings.

       First, we hold that the district court did not err in granting summary judgment
for MECECU on Collins’s claim that he was not provided proper periodic statements
for his MECECU account, because monthly statements were sent to him by electronic
mail as he had specifically requested. See 15 U.S.C. § 1693d(c) (requiring that
periodic statements be provided to consumers; containing no requirement that such
statements be made available in writing); Canady v. Wal-Mart Stores, Inc., 440 F.3d
1031, 1034 (8th Cir. 2006) (grant of summary judgment reviewed de novo). We also
conclude that 15 U.S.C. § 1693d(a) – which Collins newly cites on appeal to support
his section 1693d(c) claim – is inapposite.

       Second, we hold that the district court did not err in denying Collins’s motion
for judgment as a matter of law notwithstanding the jury’s verdict on his claim
asserting MECECU’s liability for unauthorized electronic fund transfers, because the
verdict was well supported by the evidence at trial. See 15 U.S.C. § 1693a(11)(A)
(electronic fund transfer is not unauthorized if initiated by person to whom consumer
furnished debit card, unless consumer has notified financial institution that
transactions conducted by such person are no longer authorized); Salitros v. Chrysler
Corp., 306 F.3d 562, 568 (8th Cir. 2002) (denial of judgment as matter of law
reviewed de novo; appellate court must view evidence in light most favorable to
nonmoving party, draw all reasonable inferences in favor of nonmoving party, and
disregard all evidence in favor of moving party that jury was not required to believe).

       Finally, in light of the district court’s post-appeal order partially granting
Collins’s Federal Rule of Civil Procedure 60(a) motion and inviting a remand, and the
lack of a meaningful opportunity for Collins to present his 15 U.S.C. § 1693m(b)(1)
arguments to the district court in the first instance, we vacate the judgment and



                                          -2-
remand the case to the district court for further proceedings solely on the issue of
damages.

       Accordingly, we affirm the district court’s summary judgment rulings, affirm
the district court’s denial of Collins’s motion for judgment as a matter of law, vacate
the judgment, and remand the case to the district court for further proceedings
consistent with this opinion. MECECU’s pending motion seeking to preclude this
court’s consideration of the damages issue is denied.
                         ______________________________




                                          -3-